Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Barger on June 20, 2022.

The application has been amended as follows: 

Claim 1:



A voltage regulator comprising:
	a switched capacitor network, wherein the switched capacitor network comprises:
a set of consecutive main network switches, the set of consecutive main network switches driven by multiple phases of pulse-width modulation (PWM) signals, wherein: 
a controller is configured to drive the multiple phases of the PWM signals such that no two consecutive switches in the set of consecutive main network switches receive overlapping ON time from the PWM signals; 
a first lower level switch connected directly to ground and a second lower level switch connected directly to ground, wherein: 
the controller is configured to drive the first lower level switch with an inverse of a first phase of the [[two]] multiple phases of the PWM signals and to drive the second lower level switch with an inverse of a second phase of the multiple [[two]] phases of the PWM signals, 
a first terminal of a final switch in the set of consecutive main network switches is connected to a first terminal of the first lower level switch through a first capacitor, and
a second terminal of the final switch in the set of consecutive main network switches is directly connected to a first terminal of the second lower level switch; and 
	a plurality of output filters connected to the set of consecutive main network switches, the plurality of output filters each comprising at least one inductor and at least one output capacitor, 
	wherein the voltage regulator is configured to receive an input voltage at an input node connected to the switched capacitor network and to provide a plurality of relatively lower-level output voltages at a plurality of output nodes connected to the plurality of output filters.


Reasons for Allowance
The reasons for allowance are consistent with those presented by the Applicants with the 6/3/21 RCE (see pages 7-9). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836